PER CURIAM.
The order under review dismissing the two count information in this cause is reversed and the cause remanded to the trial court with directions to reinstate the subject information upon a holding that: (a) count I of the information properly states a crime [under § 843.01, Fla.Stat. (1979)] for resisting an officer, to wit: a Dade County correctional officer, with vio*163lence to his person as such officer is akin in Dade County to a deputy sheriff; see Bush v. State, 367 So.2d 273 (Fla. 3d DCA 1979), and (b) count II of the information properly states a crime [under § 784.07, Fla.Stat. (1979)] for battery on a law enforcement officer, to wit: a Dade County correctional officer, as such officer is akin in Dade County to a deputy sheriff. Bush v. State, 367 So.2d 273 (Fla. 3d DCA 1979). The Bush decision upon which we predicate this reversal was rendered subsequent to entry of the order under review and was not, therefore, available to the trial court prior to making its ruling, else, we are confident, the decision reached would undoubtedly have been different.
Reversed and remanded.